Citation Nr: 0704567	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  04-20 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's anxiety disorder is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for an anxiety disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the April 2004 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claim was 
thereafter readjudicated in the June 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for an increase in his service connected anxiety 
disorder, and any questions as to the appropriate effective 
date to be assigned is moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examinations and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

Background

At a December 2002 VA examination, it was noted that the 
veteran had been receiving psychotherapy with a 
psychologist.  He had no history of taking psychiatric 
medications and had no history of suicidal behavior.  The 
veteran reported he was sporadically depressed and anxious.  
He stated his memory was not very good.  He indicated that 
sometimes his energy level was poor.  He felt tense and 
irritable, and stated that he had a short fuse.  The veteran 
indicated he used to work as a technician in an aviation 
company.  He used to monitor fuel flow meters.  He was 
generally able to do a good job at his work.

The examination showed the veteran to be dressed casually.  
He was cooperative.  His mood was neutral.  Affect was 
appropriate and speech was normal.  There were no perceptual 
problems.  Thought process and thought content were normal.  
There was no suicidal or homicidal ideation.  He was oriented 
to person, place, and time.  Memory was one out of three.  He 
was unable to do serial 7s.  Insight and judgment were fair.  
Impulse control was fair.  

It was noted that the veteran was living in an apartment, he 
had a retired life, he had friends, and he went to dances.  
The examiner noted the veteran had moderate psychiatric 
symptoms.  A Global Assessment of Functioning Score of 55 was 
assigned.

At the June 2003 VA examination, it was noted that the claims 
file was not available for review.  Adult social history 
noted that the veteran had a high school education.  He was 
married for 17 years, but was now divorced.  He had two 
children, with whom his relationship was not good.  He lived 
alone.  He appeared to have few friends, although he went to 
a lot of dance parties.

The examination showed the veteran to be dressed casually.  
He was cooperative, but his mood was angry.  His affect was 
appropriate, and his speech was normal.  There were no 
perceptual problems.  Thought process and thought content was 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  Insight and judgment 
were fair and impulse control was fair.  Social and 
industrial functioning noted that the veteran reported 
spending his time mostly going to dance parties.  He met a 
lot of women there and spent his other time watching 
television.

The summary indicated that the veteran had symptoms of 
anxiety disorder.  He was able to work and appeared to have a 
limited social network.  The examiner noted the veteran's 
psychiatric problem did not prevent him from getting 
employment.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 60

At an October 2003 VA psychiatric assessment, the veteran 
reported that he had taken anti-anxiety medication in the 
past, though not currently.  The veteran reported some 
anxiety and felt that his muscles were tense.  He reported 
being irritable and having difficulty getting along with 
people.  His anxiety seemed to be mild to moderate in 
nature.  He was having these symptoms two or three times a 
week.  He had been having them for many years.

The veteran indicated he was currently retired.  Adult social 
history and social and industrial functioning were the same 
as previous evaluations.  

The veteran was dressed casually and was cooperative.  His 
mood was angry but his affect was appropriate.  Speech was 
normal.  There were no perceptual problems.  Thought process 
and thought content was normal.  There was no suicidal or 
homicidal ideation.  He was oriented to person, place, and 
time.  Insight and judgment were fair.  Impulse control was 
fair.

The examination indicated the veteran had good eye contact.  
He had spontaneous, coherent, and relevant speech.  He had 
normal voice tone and rate.  His mood was euthymic with an 
appropriate affect.  He denied any gross thought disorder and 
symptoms of psychosis.  He denied any suicidal or homicidal 
ideations, plans, or intent at this moment.  He had good 
impulse control.  He had good past and fair recent memory.  
He had fair to poor abstracting and calculating abilities.  
He had fair insight and judgment.  The veteran was oriented 
to person, place, and time.  The veteran was diagnosed with 
recurrent major depression.  He was assessed a GAF score of 
51.  

At the January 2004 VA examination, it was noted that the 
veteran was getting some treatment for anxiety.  There was no 
history of suicidal behavior or hallucinations.  There was no 
history of psychiatric hospitalizations.  The veteran did not 
report any symptoms of post traumatic stress disorder.  He 
did not have nightmares or flashbacks.  It was noted that he 
did have symptoms of anxiety.  He indicated that sometimes 
his muscles were tense and he was irritable.  He had 
difficulty getting along with people.  It was noted that 
these symptoms  were mild to moderate in nature.  He reported 
having these symptoms for many years.

The veteran reported that he was currently retired.  His 
adult social history as well as his social and industrial 
functions remained the same as in previous evaluations.  

The examination showed the veteran to be dressed casually.  
He was somewhat uncooperative and oppositional.  His mood was 
angry.  His affect was appropriate.  His speech was normal.  
There were no appreciable problems.  Thought process was 
normal.  Thought content was remarkable for preoccupation 
about how the military treated him.  There was no suicidal or 
homicidal ideation.  He was oriented to person, place, and 
time.  Insight and judgment was fair.  Impulse control was 
fair.  

The examiner noted that the veteran had symptoms of an 
anxiety disorder, but no symptoms of post traumatic stress 
disorder.  He had a productive work history and he had a 
limited social network.  The veteran was assessed a GAF score 
of 60 and the examiner noted the veteran had mild to moderate 
symptoms.  The symptoms were judged not to preclude 
employment.

At the August 2004 VA examination, the examiner noted that 
the claims file was not available for review.  It was noted 
that the veteran had not received any regular psychiatric 
treatment in the past.  

The veteran reported anxiety, nervousness, and muscle 
tension.  He currently described having a lot of problems 
getting along with people and he stated that he frequently 
got into arguments.  He claimed that he had been having these 
symptoms for most of his life.  It was noted that they seemed 
moderate in nature and had them most days.

The veteran reported that when he worked he was generally 
able to do the job.  He reported retiring at the age of 65. 
 The adult social history and social and industrial 
functioning was the same as in previous examinations.  

Mental status examination showed the veteran to be dressed 
casually.  He was cooperative.  His mood was anxious.  His 
affect was appropriate and speech was normal.  There were no 
appreciable problems.  Thought process and thought content 
were normal.  There was no suicidal or homicidal ideation.  
He was oriented to person, place, and time.  Insight and 
judgment were fair.  Impulse control was fair.  

The examiner noted that the veteran had symptoms of anxiety 
disorder as well as personality disorder.  He was able to 
work, but he had a limited social network.  The veteran was 
assessed a GAF score of 55.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's anxiety disorder is currently rated as 30 
percent disabling under Diagnostic Code 9400.  Under that 
code a 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted when symptomatology causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 30 percent for the 
veteran's anxiety disorder is not warranted.  The relevant 
medical evidence reveals that the veteran's GAF score has 
been assessed between 51 and 60.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 51-60 indicates "[m]oderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."

Examinations consistently showed the veteran to be dressed 
casually, but to have an anxious mood.  His affect was 
appropriate, and his speech was normal.  There were no 
appreciable perceptual problems.  His thought process and 
thought content were normal.  There was no evidence of 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  His insight and judgment were fair, as was 
his impulse control.  Although the veteran has reported 
having few friends and trouble getting along with people, he 
reported spending a lot of his time going to dance 
parties.  VA examiners have noted the veteran's anxiety 
symptoms as mild to moderate.

The medical evidence of record does not show most of the 
symptoms associated with a 50 percent  rating.  That is, the 
psychiatric examinations did not show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech.  There was no evidence 
that the appellant suffered from panic attacks more than once 
a week, or that he had difficulty in understanding complex 
commands.  Impairment of short and long-term memory was not 
shown, nor was impaired judgment or abstract thinking.  There 
was no evidence of disturbances of motivation and mood, or 
evidence that his disorder would difficulty in establishing 
and maintaining effective work relationships.  Hence, a 50 
percent evaluation under Diagnostic Code 9400 is not in 
order.
 
In reaching this decision the Board acknowledges that several 
examiners did not have access to the claims file.  The 
reports filed by those examiners, however, are consistent 
with those filed by examiners who did have access to the 
file.  Hence, we find that their findings are equally 
reliable for rating purposes, and that no further development 
is in order.

It is acknowledged that the veteran's anxiety disorder 
remains symptomatic.  While the record in this case shows 
symptoms consistent with occupational and social impairment 
with reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with reduced reliability and productivity 
to warrant a 50 percent evaluation.  Therefore, the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for an anxiety disorder is denied.

Finally, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for an 
anxiety disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


